Citation Nr: 0010093	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-12 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for multiple sclerosis 
(MS).

2. Entitlement to service connection for pseudofolliculitis 
barbae.

3. Entitlement to service connection for dermatitis.

4. Entitlement to service connection for dry skin.

5. Entitlement to service connection for cysts.

6. Entitlement to service connection for a chronic urinary 
disorder.

7. Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
October 1979.  He also served on August 19, 1990, September 
17, 19 and 21, 1990, October 3, 10 and 12, 1990 and on 
November 16, 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which, in part, denied service connection for MS, 
pseudofolliculitis barbae, dermatitis, dry skin, cysts, a 
chronic urinary disorder, and a left eye disorder.

The Board notes that, in the written argument received in 
April 1999 notes above, and in a subsequent informal hearing 
presentation dated in March 2000, the veteran's 
representatives referred only to the issues of service 
connection for MS, pseudofolliculitis barbae, a chronic 
urinary disorder, and a left eye disorder.  However, as the 
veteran has not withdrawn the other issues in appellate 
status or provided express written consent for a 
representative to do so (see 38 C.F.R. § 20.204 (c) (1999)), 
the seven issues listed on the title page remain in appellate 
status.


REMAND

After a review of the veteran's claims file, the Board notes 
that further development is necessary prior to adjudication 
of the veteran's claim.

On the veteran's substantive appeal submitted and received in 
October 1998, the veteran stated that he wanted a Board 
hearing at a local VA office before a Board Member.  No such 
hearing has been held or scheduled.  In written argument 
received by the RO in April 1999, the veteran's 
representative indicated that the veteran did not want a 
personal hearing.  However, a request for a hearing may not 
be withdrawn by an appellant's representative without the 
consent of the appellant.  38 C.F.R. § 20.704 (e) (1999).  
The Board notes that the veteran has not provided such 
consent nor has he indicated that he wished to withdraw the 
request for a Board.  Accordingly, the veteran's claim must 
be remanded to the RO to schedule a Travel Board hearing.  38 
C.F.R. § 20.704(a) (1999).

The Board also notes that, in addition to the seven issues 
listed on the title page, the veteran also indicated in his 
Notice of Disagreement (NOD) received by the RO in March 1998 
that he disagreed with that part of the January 1998 RO 
decision that denied service connection for a dental 
disability, a left foot disorder, a right ankle disability, a 
right knee disorder, and residuals of injuries to the left 
forearm and right thigh.  An NOD initiates review by the 
Board, and bestows jurisdiction on the U.S. Court of Appeals 
for Veterans Claims (Court), and thus the Board must remand 
these issues in order for the RO to issue a Statement of the 
Case.  Manlincon v. West, 12 Vet. App. 238, 240 (1999). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should prepare and submit to 
the veteran a Statement of the Case on 
the issues of service connection for a 
dental disability, a left foot disorder, 
a right ankle disability, a right knee 
disorder, and residuals of injuries to 
the left forearm and right thigh.   If, 
and only if, the veteran submits a timely 
substantive appeal, these issues should 
be returned to the Board. 

2.  The RO should schedule the veteran 
for a Travel Board hearing at the RO 
before a Member of the Board of Veterans' 
Appeals.  The veteran and his 
representative should be notified in 
writing of the date, time and location of 
the hearing, and a copy of the 
notification letter should be associated 
with the claims file.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The purpose 
of this REMAND is to afford the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



